DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 11/12/2020, 02/24/2021, and 08/13/2021.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komatsu et al. (2012/0062981), hereinafter Komatsu.
Regarding claim 1, Komatsu discloses, in figure 1, a color-changing object (100, electrophoretic display device) (paragraph 0043) comprising:  a light-transmissive non-planar substrate (310, counter electrode) (paragraphs 0049 and 0069); a light-transmissive front conductor (37, counter/second electrode) (paragraphs 0049-0050); a layer of encapsulated electrophoretic media (320, electrophoretic layer) (paragraph 0049); and a back conductor (35, pixel/first electrode) (paragraphs 0049-0050 and 0069).
Regarding claim 2, Komatsu discloses, in figure 1, a color-changing object (100, electrophoretic display device) (paragraph 0043), further comprising an adhesive layer (38, adhesive layer) (paragraph 0070).
Regarding claim 3, Komatsu discloses, in figure 1, a color-changing object (100, electrophoretic display device) (paragraph 0043), wherein the back conductor (35, pixel/first electrode) is light transmissive (paragraphs 0049-0050 and 0069).
Regarding claim 4, Komatsu discloses, in figure 1, a color-changing object (100, electrophoretic display device) (paragraph 0043), further comprising a back substrate (300, element substrate) (paragraph 0043).
Regarding claim 5, Komatsu discloses, in figure 1, a color-changing object (100, electrophoretic display device) (paragraph 0043), wherein the light-transmissive non- planar substrate comprises polyethylene terephthalate (PET), polycarbonate, polypropylene, acrylic, or cyclic olefin copolymer (COC) (paragraph 0047 discloses polyethylene terephthalate (PET) and polycarbonate).
Regarding claim 6, Komatsu discloses, in figure 1, a color-changing object (100, electrophoretic display device) (paragraph 0043), wherein the light-transmissive front conductor comprises metal flakes, metal screen, conductive polymers, carbon nanotubes or a combination thereof (paragraph 0049 discloses conductive layers of ITO).
Regarding claim 7, Komatsu discloses, in figure 1, a color-changing object (100, electrophoretic display device) (paragraph 0043), wherein the light-transmissive front electrode (37, counter/second electrode) is integrated into the light-transmissive non-planar substrate (310, counter substrate) (paragraph 0043 discloses the substrate 310 includes counter electrode 35).
Regarding claim 8, Komatsu discloses, in figure 1, a color-changing object (100, electrophoretic display device) (paragraph 0043), wherein the electrophoretic media (320, electrophoretic layer) comprises charged pigment particles (26, electrophoretic particles) dispersed in a solvent (21, dispersion medium) (paragraph 0051).
Regarding claim 9, Komatsu discloses, in figure 1, a color-changing object (100, electrophoretic display device) (paragraph 0043), wherein the charged pigment particles (26, electrophoretic particles)  include two sets of pigment particles (black and white particles) with opposite charges (negative and positive charges) (paragraph 0051).
Regarding claim 10, Komatsu discloses, in figure 1, a color-changing object (100, electrophoretic display device) (paragraph 0043), wherein the first set of charged pigment particles is black and the second set of charged pigment particles is white (paragraph 0051 discloses black and white particles).
Regarding claim 16, Komatsu discloses, in figure 1, a method of making color-changing object (100, electrophoretic display device) (paragraph 0043), comprising:  providing a light-transmissive non-planar substrate (310, counter electrode) (paragraphs 0049 and 0069); disposing a light-transmissive conductive material (37, counter/second electrode) adjacent the inside surface of the light-transmissive non-planar substrate (310, counter substrate) (paragraphs 0049-0050 and figure 1), thereby making the outside surface of the light- transmissive non-planar substrate (310, counter substrate) the viewing surface (figure 1); disposing a layer of encapsulated electrophoretic media (320, electrophoretic layer) adjacent the light- transmissive conductive material (37, counter/second electrode) (paragraph 0049); and disposing a back conductor (35, pixel/first electrode) adjacent the layer of encapsulated electrophoretic media (320, electrophoretic layer) (paragraph 0049).
Regarding claim 17, Komatsu discloses, in figure 1, a method of making a color-changing object (100, electrophoretic display device) (paragraph 0043), further comprising:  providing a voltage source (pixel transistors and wires); and coupling the light-transmissive conductive material (37, counter/second electrode) and the back conductor (35, pixel/first electrode) to the voltage source (paragraph 0045).
Regarding claim 18, Komatsu discloses, in figure 1, a method of making a color-changing object (100, electrophoretic display device) (paragraph 0043), further comprising disposing a back substrate (300, element substrate) adjacent the back conductor (35, pixel/first electrode) (paragraph 0043).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al. (2012/0062981), hereinafter Komatsu as applied to claim 1 above, and further in view of Lin (2018/0122306).
Regarding claim 11, Komatsu discloses all the limitations in common with claim 1, and such is hereby incorporated.
Komatsu does not disclose wherein the charged pigment particles include three sets of pigment particles.
Lin discloses wherein the charged pigment particles include three sets of pigment particles (paragraph 0050).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Komatsu with the charged pigment particles of Lin for the purpose of using pigment with colors that are visually distinguishable and are perceptible to the human eye.
Regarding claim 12, Komatsu discloses all the limitations in common with claim 1, and such is hereby incorporated.
Komatsu does not disclose wherein the first set of charged pigment particles is red, the second set of charged pigment particles is green, and the third set of charged pigment particles is blue.
Lin discloses wherein the first set of charged pigment particles is red, the second set of charged pigment particles is green, and the third set of charged pigment particles is blue (paragraph 0050 discloses wherein the particles may be any combinations of white, black, red, green, blue, cyan, magenta and yellow).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Komatsu with the charged pigment particles of Lin for the purpose of using pigment with colors that are visually distinguishable and are perceptible to the human eye.
Regarding claim 13, Komatsu discloses all the limitations in common with claim 1, and such is hereby incorporated.
Komatsu does not disclose wherein the charged pigment particles include four sets of pigment particles (paragraph 0050).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Komatsu with the charged pigment particles of Lin for the purpose of using pigment with colors that are visually distinguishable and are perceptible to the human eye.
Regarding claim 14, Komatsu discloses all the limitations in common with claim 1, and such is hereby incorporated.
Komatsu does not disclose wherein the first set of charged pigment particles is white, the second set of charged pigment particles is cyan, the third set of charged pigment particles is yellow, and the fourth set of charged pigment particles is magenta.
Lin discloses wherein the first set of charged pigment particles is white, the second set of charged pigment particles is cyan, the third set of charged pigment particles is yellow, and the fourth set of charged pigment particles is magenta (paragraph 0050 discloses wherein the particles may be any combinations of white, black, red, green, blue, cyan, magenta and yellow).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Komatsu with the charged pigment particles of Lin for the purpose of using pigment with colors that are visually distinguishable and are perceptible to the human eye.
Regarding claim 15, Komatsu discloses all the limitations in common with claim 1, and such is hereby incorporated.
Komatsu does not disclose wherein the first set of charged pigment particles is black, the second set of charged pigment particles is red, the third set of charged pigment particles is yellow, and the fourth set of charged pigment particles is blue.
Lin discloses wherein the first set of charged pigment particles is black, the second set of charged pigment particles is red, the third set of charged pigment particles is yellow, and the fourth set of charged pigment particles is blue (paragraph 0050 discloses wherein the particles may be any combinations of white, black, red, green, blue, cyan, magenta and yellow).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Komatsu with the charged pigment particles of Lin for the purpose of using pigment with colors that are visually distinguishable and are perceptible to the human eye.

Claim(s) 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al. (2012/0062981), hereinafter Komatsu as applied to claim 16 above, and further in view of Shin et al. (2012/0013970), hereinafter Shin.
Regarding claim 19, Komatsu discloses all the limitations in common with claim 1, and such is hereby incorporated.
Komatsu does not disclose wherein the light-transmissive non-planar substrate (310, counter electrode) is thermoformed, cast, injection molded, or blow-molded.
Shin discloses wherein the light-transmissive non-planar substrate is thermoformed, cast, injection molded, or blow-molded (paragraph 0078).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Komatsu with the process of Shin for the purpose of forming the substrate.
Regarding claim 20, Komatsu discloses all the limitations in common with claim 1, and such is hereby incorporated.
Komatsu does not disclose wherein disposing light-transmissive conductive material comprises spray coating, sputtering, atomic layer deposition, vapor deposition, or dip coating.
Shin discloses wherein disposing light-transmissive conductive material comprises spray coating, sputtering, atomic layer deposition, vapor deposition, or dip coating (paragraph 0070 discloses vapor deposition and paragraph 0072 discloses the sputtering process).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Komatsu with the process of Shin for the purpose of forming the electrodes.
Regarding claim 21, Komatsu discloses all the limitations in common with claim 1, and such is hereby incorporated.
Komatsu does not disclose wherein disposing a layer of encapsulated electrophoretic media comprises spray coating, dip coating, electrodeposition, powder coating, silk screening, or brush-painting.
Shin discloses wherein disposing a layer of encapsulated electrophoretic media comprises spray coating, dip coating, electrodeposition, powder coating, silk screening, or brush-painting (paragraph 0092 discloses screen printing and bar coating).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Komatsu with the process of Shin for the purpose of forming the electrophoretic material.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al. (2012/0062981), hereinafter Komatsu as applied to claim 16 above, and further in view of Moore (2018/0314626).
Regarding claim 22, Komatsu discloses all the limitations in common with claim 1, and such is hereby incorporated.
Komatsu does not disclose further comprising:  masking a portion of the light-transmissive conductive material; removing the mask after disposing encapsulated electrophoretic media; and connecting the light-transmissive conductive material to a voltage source.
Saito discloses further comprising:  masking (69, mask) a portion of the light-transmissive conductive material (31, electrode) (paragraph 0157); removing the mask(69, mask) after disposing encapsulated electrophoretic media (paragraph 0158); and connecting the light-transmissive conductive material to a voltage source (paragraph 0158).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Komatsu with the mask of Moore for the purpose of clarifying and defining the electrodes.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872